DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Quick Path Information Disclosure Statements filed 11/05/2021 and 11/08/2021 have been considered.
Allowable Subject Matter
Claims 1, 2, 4-7, 10, 12, 13, 15-20, 22, 36, and 37 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C NORRIS whose telephone number is (571)272-1932. The examiner can normally be reached 7:15-15:15 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

JEREMY C. NORRIS
Examiner
Art Unit 2847



/JEREMY C NORRIS/Primary Examiner, Art Unit 2847